Citation Nr: 1213967	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUE
 
Entitlement to service connection for a lumbar spine disability including degenerative disc disease, to include secondary to chondromalacia of the patella of the right knee.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty service from June 1979 to September 1979.  He had additional service with the National Guard.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
In June 2008, the Veteran requested a Travel Board hearing.  In September 2009, the Veteran withdrew his request.
 
The issues of entitlement to service connection for hearing loss and an earlier effective date for the grant of total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Board finds that a medical examination and opinion are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2).  The Veteran claims entitlement to service connection for a lumbar disability.  In an October 2007 letter, the Veteran alleged that his back disability is, in part, due to his service connected right knee disability.  
 
The RO afforded the Veteran a VA examination in May 2007 and an opinion was obtained as to whether the Veteran's lumbar spine disability is due to service.  However, a medical opinion as to whether the lumbar spine disability is due to or is aggravated by the service connected right knee disability has not been obtained.  Therefore, an opinion is needed prior to deciding  the Veteran's claim.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should obtain any outstanding VA treatment records since January 2008 regarding treatment associated with the lumbar spine and right knee disabilities.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must be given an opportunity to respond. 
 
2.  Thereafter, the Veteran must be afforded a VA orthopedic examination by a physician with the appropriate expertise to determine whether it is at least as likely as not that any lumbar spine disability is caused or aggravated by right knee chondromalacia patella.  The claims file and all pertinent records in Virtual VA must be reviewed by the physician in conjunction with the examination. The examiner must detail the date range of the records reviewed in Virtual VA.
 
Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the physician must address whether: 
 
(a) It is at least as likely as not, i.e., is there a 50/50 chance, that any current lumbar disability was caused or is aggravated (that is, chronically worsened) by right knee chondromalacia of the patella. 
 
(b) If a lumbar spine disability was not caused, but is aggravated by right knee chondromalacia of the patella the examiner must identify the baseline level of severity of the lumbar disability prior to the onset of aggravation, and the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of any lumbar disorder is due to the natural progress of the lumbar disease process, the physician should identify the degree of increase in severity due to natural progression.  The examiner must provide a fully explanatory rationale for any opinion offered.

3.  The RO should review the examination report and medical opinion to ensure that they it is in complete compliance with the directives of this remand.  The RO must ensure that the examiner has reviewed all pertinent records in Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 
 
4.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011). 
 
5.  Thereafter, the RO should readjudicate the claim for entitlement to service connection for a lumbar spine disability to include secondary to right knee chondromalacia.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



